Ekwall, Judge:
This is a petition for remission of additional duties filed under authority of section 489 of the Tariff Act of 1930. Said additional duties were *263assessed for the reason that the final appraised value exceeded the value declared on entry. Petitioner is the owner of a gift shop and, on a visit to Paris for the purpose of obtaining merchandise for sale, obtained from a retail shop certain powder-puif holders, which he considered desirable items for his gift-shop trade. Payment was made by means of travelers’ checks, which petitioner understood entitled the buyer to a discount of around 12 percent. The only difference in the values appears to be due to this discount. The particular merchandise involved is not sold by anyone, except the retail establishment from which petitioner purchased. Prom his experience, petitioner testified that the price which he paid was constant.
Petitioner made entry at the price paid for the goods, which he understood was the value thereof. When visited by customs agents, he explained the entire transaction to them and withheld no information. He testified that, in making entry as he did, he had no intention to mislead or deceive the appraiser or the customs officials or defraud the revenue of the United States.
On cross-examination, petitioner explained that he confused price with customs value, in making entry as he did. Government counsel then stated to the court that this petition had been investigated by a customs agent, who concluded his report thereon as follows:
Prom the above it would appear that there was no intent on the part of the importer to defraud the revenue of the United States or to conceal or deceive the Appraiser of Merchandise as to the value of the merchandise entered.
It is clear that petitioner herein made a full and complete disclosure of the facts to the Government officials and that the entry at a value lower than the final appraised value was due to a mistake; that petitioner had no intention of deceiving the Government or its officials or of defrauding the revenue of the United States. The petition is, therefore, granted.